Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In the amendment filed on September 27th, 2022,  claims 1-10 have been amended, no claim has been cancelled and no new claim has been added.  Therefore, claims 1-10 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation "the moving entity", in line 11, lacks antecedent basis because it is unclear what it actually refers to.  Dependent claims 2-7 are rejected for the same rationale.
Regarding claim 8, the limitation "the moving entity", in line 9, lacks antecedent basis because it is unclear what it actually refers to.  Dependent claim 9 is rejected for the same rationale.
Regarding claim 10, the limitation "the moving entity", in line 10, lacks antecedent basis because it is unclear what it actually refers to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oba (US 20160110618 A1) in view of Hu et al. (CN 108648507 A).
In regards to claim 1, Oba teaches a warning notification system comprising a storage component configured to store a plurality of pieces of attribute 5information about moving entities such as pedestrians and a plurality of notification devices for providing warnings while associating them with each other (Paragraph 74).  Oba further teaches a detection device(s) configured to detect, from an image obtained by photographing a traffic environment, attribute information in a moving entity shown in the image(Paragraphs 59, 61).  Furthermore, Oba teaches 10a specification unit configured to specify the notification device associated with the detected attribute information from the storage unit when a degree of danger of the moving entity in the traffic environment is equal to or larger than a predetermined value (Paragraphs 76, 79, 91).  Lastly Oba teaches a notification unit configured to notify the moving entity of a warning by 15using the specified notification device (Paragraphs 91, 92).
Oba however fails to teach pedestrians, a plurality of notification devices for providing warnings to the pedestrians, and association information associating each piece of attribute information with one of the notification devices and further determining a notification device associated with the detected attribute information based on the association information when a degree of danger of the moving entity in the traffic environment is equal to or larger than a predetermined value; and to notify the  first pedestrian of a warning by using the specified notification device. 
 Hu on the other hand teaches a traffic safety notification system, wherein pedestrians and vehicles are warned alike to which sensor(s) by a traffic crosswalk such as a camera and radar devices, capable of capturing distance and image information of oncoming vehicles and pedestrians (Pg 7, Paragraphs 3-4), based on the distance threshold between pedestrian(s) and vehicle(s) the system may then search for a plurality of mobile devices nearby being used by the said pedestrians and thereafter transmit alerts to the said pedestrians within the distance of the oncoming vehicles.  In the same light warning signals may also be transmitted to vehicle operators to avoid potential collision with oncoming pedestrians.  A zebra uplink human monitoring, processing and analyzing information much like attribute accumulation and acknowledgement of the pedestrian (Pg 4, Paragraph 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Hu’s teaching with Oba’s teaching in order to effectively alert pedestrians and oncoming vehicles approaching an intersection ahead of time to avoid any collisions or accidents.
In regards to claim 2, Oba modified teaches the notification device includes a type of notification apparatus, the specification unit specifies the type of the notification apparatus 20associated with the attribute information from the storage unit, and the notification unit provides the warning notification by using the notification apparatus of the specified type (Paragraphs 91. 93).  Furthermore, Hu teaches the scanning to specify the mobile device(s) around the pedestrians and sending an alert to the said pedestrian based on the type of mobile device (SMS message) (Pg. 3 Paragraph 7; Pg 7, Paragraphs 3-4) 
In regards to claim 7, Oba modified teaches the moving entity includes at least one of a pedestrian, a wheelchair, and a bicycle (Paragraph 53).
In regards to claim 8, Oba teaches a warning notification method comprising20 a detection step of detecting, by a computer, attribute information in a moving entity shown in an image from the image, the image being obtained by photographing a traffic environment(Paragraph 74).  Oba further teaches a determination step of determining, by the computer, a degree of danger of 5the moving entity in the traffic environment (Paragraphs 59, 61).  Furthermore, Oba teaches a specifying step of specifying, by the computer, notification device associated with the detected attribute information from a storage unit when the degree of danger of the moving entity in the traffic environment is equal to or larger than a predetermined value (Paragraphs 76, 79, 91).  Lastly Oba teaches the storage unit storing a plurality of pieces of 10attribute information and a plurality of notification devices for providing warnings while associating them with each other; and a notification step of notifying, by the computer, the moving entity of a warning by using the specified notification device (Paragraphs 91. 93).
Oba however fails to teach pedestrians, a plurality of notification devices for providing warnings to the pedestrians, and association information associating each piece of attribute information with one of the notification devices and further determining a notification device associated with the detected attribute information based on the association information when a degree of danger of the moving entity in the traffic environment is equal to or larger than a predetermined value; and to notify the  first pedestrian of a warning by using the specified notification device. 
 Hu on the other hand teaches a traffic safety notification system, wherein pedestrians and vehicles are warned alike to which sensor(s) by a traffic crosswalk such as a camera and radar devices, capable of capturing distance and image information of oncoming vehicles and pedestrians (Pg 7, Paragraphs 3-4), based on the distance threshold between pedestrian(s) and vehicle(s) the system may then search for a plurality of mobile devices nearby being used by the said pedestrians and thereafter transmit alerts to the said pedestrians within the distance of the oncoming vehicles.  In the same light warning signals may also be transmitted to vehicle operators to avoid potential collision with oncoming pedestrians.  A zebra uplink human monitoring, processing and analyzing information much like attribute accumulation and acknowledgement of the pedestrian (Pg 4, Paragraph 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Hu’s teaching with Oba’s teaching in order to effectively alert pedestrians and oncoming vehicles approaching an intersection ahead of time to avoid any collisions or accidents.
In regards to claim 9, Oba modified  teaches the notification device includes a type of notification apparatus, in the specification step, the type of the notification apparatus associated with the attribute information is specified from the storage unit, and in the notification step, the warning notification is provided by using the 20notification apparatus of the specified type (Paragraphs 91. 93).
In regards to claim 10, Oba teaches a non-transitory computer readable medium storing a warning notification program for causing a computer to perform a detection step of detecting attribute information in a moving entity shown 25in an image from the image, the image being obtained by photographing a traffic environment(Paragraph 74).  Oba further teaches a determination step of determining a degree of danger of the moving entity in the traffic environment Paragraphs 59, 61).  Furthermore, Oba teaches a specifying step of specifying notification device associated with the 30detected attribute information from a storage unit when the degree of danger of the moving entity in the traffic environment is equal to or larger than a predetermined value, the storage unit storing a plurality of pieces of attribute information and a plurality of notification devices for providing warnings while associating them with each other (Paragraphs 76, 79, 91).  Lastly Oba teaches a  notification step of notifying the moving entity of a warning by using the specified notification device (Paragraphs 91, 92).
Oba however fails to teach pedestrians, a plurality of notification devices for providing warnings to the pedestrians, and association information associating each piece of attribute information with one of the notification devices and further determining a notification device associated with the detected attribute information based on the association information when a degree of danger of the moving entity in the traffic environment is equal to or larger than a predetermined value; and to notify the  first pedestrian of a warning by using the specified notification device. 
 Hu on the other hand teaches a traffic safety notification system, wherein pedestrians and vehicles are warned alike to which sensor(s) by a traffic crosswalk such as a camera and radar devices, capable of capturing distance and image information of oncoming vehicles and pedestrians (Pg 7, Paragraphs 3-4), based on the threshold distance between pedestrian(s) and vehicle(s) the system may then search for a plurality of mobile devices nearby being used by the said pedestrians and thereafter transmit alerts to the said pedestrians within the distance of the oncoming vehicles.  In the same light warning signals may also be transmitted to vehicle operators to avoid potential collision with oncoming pedestrians.  A zebra uplink human monitoring, processing and analyzing information much like attribute accumulation and acknowledgement of the pedestrian (Pg 4, Paragraph 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Hu’s teaching with Oba’s teaching in order to effectively alert pedestrians and oncoming vehicles approaching an intersection ahead of time to avoid any collisions or accidents.

Claim(s) 3, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oba (US 20160110618 A1)  in view of Hu et al. (CN 108648507 A) as applied above in claim 1, in further view of Senba et al. (US 20180042039 A1).
In regards to claim 3, Oba modified fails to teach the detecting unit further detects an orientation of a face or a direction of a line of sight in the moving entity, the specification unit further specifies a notifying direction according to the detected orientation of the face or the detected direction of the line of sight, and the notification unit provides the warning notification in the specified 30notifying direction.
Senba on the other hand teaches the detecting unit further detects an orientation of a face or a direction of a line of sight in the moving entity, the specification unit further specifies a notifying direction according to the detected orientation of the face or the detected direction of the line of sight, and the notification unit provides the warning notification in the specified 30notifying direction (Paragraph 116, 121).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Senba’s teaching with Oba modified’s teaching in order to enable the accurate alert according to the said recognition.
In regards to claim 4, Oba modified via Senba teaches the specified notification device corresponds to a plurality of notification apparatuses, the specification unit specifies, among the plurality of19 notification apparatuses, one located in a direction indicated by the detected orientation of the face or the detected direction of the line of sight, and the notification unit provides the warning notification by using the specified apparatus (Paragraphs 114-116).
In regards to claim 6, Oba modified fails to teach the warning notification system further comprises an acquisition unit configured to acquire, from a portable terminal possessed by the moving entity, a communication mode of the warning notification and position information of the portable terminal, the detection unit further detects the position of the moving entity shown in 20the image, when the degree of danger of the moving entity in the traffic environment is equal to or larger than the predetermined value, the specification unit specifies a position of the moving entity in the traffic environment based on the detected position, 25when the specified position and a position indicated by the acquired position information are within a predetermined range, the portable terminal is specified as the notification device, and the notification unit provides the warning notification according to the acquired communication mode by using the portable terminal.
Senba, however teaches the warning notification system further comprises an acquisition unit configured to acquire, from a portable terminal possessed by the moving entity, a communication mode of the warning notification and position information of the portable terminal (Paragraph 114).  Senba then teaches the detection unit further detects the position of the moving entity shown in 20the image, when the degree of danger of the moving entity in the traffic environment is equal to or larger than the predetermined value (Paragraph 113), the specification unit specifies a position of the moving entity in the traffic environment based on the detected position, 25when the specified position and a position indicated by the acquired position information are within a predetermined range, the portable terminal is specified as the notification device, and the notification unit provides the warning notification according to the acquired communication mode by using the portable terminal (Paragraphs 117, 119).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Senba’s teaching with Oba modified’s teaching in order to enable the accurate alert according to the said recognition.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oba (US 20160110618 A1)  in view of Hu et al. (CN 108648507 A) and Senba et al. (US 20180042039 A1)  as applied to claim 4 above, and further in view of Almalki (US 20150123817 A1).
In regards to claim 5, Oba modified fails to teach the notification device includes a curbstone that is provided in the traffic environment and embedded with a luminous element, the luminous element embedded in the curbstone is connected to the warning 10notification system through a network, and when the specified apparatus is the curbstone, the notification unit outputs a light-emitting instruction to the luminous element through the network.  Almalki on the other hand teaches the notification device includes a curbstone that is provided in the traffic environment and embedded with a luminous element, the luminous element embedded in the curbstone is connected to the warning 10notification system through a network, and when the specified apparatus is the curbstone, the notification unit outputs a light-emitting instruction to the luminous element through the network (Paragraphs 7, 58, 59).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Almalki’s teaching with Oba modified’s teaching in order to enable another visual alert to a pedestrian of driver alike approaching the same intersection.


Response to Arguments
Examiner acknowledges applicant’s amendments, and has addressed them above under new grounds of rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/             Examiner, Art Unit 2685                                         

/HAI PHAN/               Supervisory Patent Examiner, Art Unit 2685